Title: From Alexander Hamilton to Charles Lee, 16 July 1792
From: Hamilton, Alexander
To: Lee, Charles



Sir
Treasury DepartmentJuly 16 1792

I have this day decided upon the case of Thomas Triplett. I could not consider the excuse which was alleged as a sufficient cause to induce a total remission. The interest of the United States is remitted to him, and he is to pay fifty Dollars for the benefit of persons, other than the United States. [That is to say there is a total remission on paying fifty Dollars & reasonable Costs & charges to be assessed by the Judge.] A duplicate of my decision is sent to the Clerk of the District Court, at Richmond.
A decision on the case of William Wilson and Company will be made directly I receive some additional information from the District Judge, to whom I have applied for this purpose.
I am, Sir, with consideration,   Your Obedt Servant
A Hamilton
Charles Lee Esqr.
Alexandria
